 



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.24
LICENSE AND SUPPLY AGREEMENT
This License and Supply Agreement (this “Agreement”) is entered into as of
February 28th, 2002 (the “Effective Date”) by and between Corixa Corporation, a
Delaware corporation having offices at 1124 Columbia Street, Suite 200, Seattle,
Washington 98104, USA and its Affiliates (“Corixa”), and Rhein Biotech N.V.
having offices at Gaetano Martinolaan 95, 6229 GS Maastricht, The Netherlands
and its Affiliates, a Netherlands corporation (“Rhein”).
RECITALS
     A. Corixa owns intellectual property rights in an immunostimulatory
material known as Ribi.529™ adjuvant, which is a potentially useful component of
vaccines to treat various human disorders.
     B. Rhein is developing prophylactic and therapeutic vaccines for Hepatitis
B and desires to license from Corixa Ribi.529™ for use in such vaccines.
     C. Corixa is willing to provide Rhein access to Ribi.529™ adjuvant
including the supply thereof by Corixa and to grant Rhein a license under such
intellectual property rights in accordance with the terms and conditions set
forth in this Agreement.
AGREEMENT
For good and valuable consideration, including the covenants and obligations
expressed herein, receipt of which is hereby acknowledged, intending to be
legally bound, the parties hereto agree as follows:
1. Definitions.
     1.1 “Affiliate” shall mean any business entity that Controls, is Controlled
by, or is under common Control with another corporation or business entity. The
direct or indirect ownership of at least fifty percent (50%) or, if smaller, the
maximum allowed by applicable law, of the voting securities or an interest in
the assets, profits or earnings of a business entity shall be deemed to
constitute “Control” of the business entity.
     1.2 “cGMP” shall mean current good manufacturing practices as defined in
the United States Food and Drug Administration (FDA) rules and regulations, 21
CFR Part 211 for finished pharmaceuticals, manufactured in the USA. “cGMP” shall
also mean current good manufacturing practices as defined in FDA’s “Guidance for
Industry, Q7A Good Manufacturing Practice, Guidance for Active Pharmaceutical
Ingredients” for manufacturing of bulk Licensed Adjuvant in the USA.
     1.3 “Co-exclusive” shall mean that only the following entities shall have
rights: On the one hand, Rhein and its Affiliates and authorized Sublicensees,
on the other hand either (a) Corixa and its Affiliates or (b) a third party,
including its Affiliates and authorized Sublicensees, licensed by Corixa to use
the Licensed Adjuvant in the Disease Field.
     1.4 “Confidential Information” shall have the meaning assigned thereto in
Section 13.1
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 1 of 24



--------------------------------------------------------------------------------



 



     1.5 “Contract Manufacturer” shall have the meaning assigned thereto in
Section 3.4.
     1.6 “Disease Field” shall mean the field of inducing an active, long-term
prophylactic or therapeutic immune response against Hepatitis B (including
chronic status) in humans.
     1.7 “European Union” shall mean United Kingdom, Denmark, Sweden, Finland,
Germany, The Netherlands, Belgium, Luxembourg, France, Spain, Portugal, Italy,
Greece, Austria, and Ireland, and all other countries that become members at any
time during the term of this Agreement.
     1.8 “Fill and Finish Manufacturer” shall have the meaning assigned thereto
in Section 2.3(c).
     1.9 “Government Approval” shall mean any approvals, licenses, registrations
or authorizations of any Regulatory Authorities, necessary for the use,
development, testing, production, marketing, sale or distribution of the
Licensed Product in a regulatory jurisdiction.
     1.10 “Licensed Adjuvant” shall mean the aminoalkyl glucosamine phosphate
compound and compositions comprising such compound as described or claimed in
the Licensed Patents and including, without limitation, that compound identified
as
2-[(R)-3-tetradecanolyloxytetradecanoyl-amino]ethyl2-deoxy-4-O-phosphono-3-O-[(R)-3tetradeca
noyloxytetradecanoyl]-2-[(R)-3-tetradecanoyloxytetradecanoylamino]-b-D-glucopyranoside
triethylammonium salt and formulations of the same.
     1.11 “Licensed Patents” shall mean (a) the patents and patent applications
set forth in Appendix A hereto, (b) all continuations and divisionals of the
foregoing, (c) all patents issuing from any of the foregoing, and (d) all
foregoing counterparts of any of the foregoing.
     1.12 “Licensed Product” shall mean a prophylactic and/or therapeutic
vaccine comprised of antigen(s) owned or controlled by Rhein that also contains
Licensed Adjuvant and that potentially utilizes additional delivery or adjuvant
technology, in pharmaceutical dosage forms suitable for human use.
     1.13 “Manufacturing and Supply” shall mean the commercial manufacture,
processing, packing, holding, inkjet labeling, testing, storage, release and
supply to Rhein or its designee of Adjuvant in accord with the terms and
conditions set forth in this Agreement.
     1.14 “Net Sales” shall mean the gross amount invoiced by Rhein for the sale
or other disposition to an unaffiliated third party of Licensed Product, less
the following deductions for amounts actually incurred related to the sale or
other disposition:
          (a) normal, customary trade discounts (including volume discounts),
credits and rebates and allowances and adjustments for rejections, recalls or
returns; and
          (b) freight, insurance, sales, use, excise, value-added and similar
taxes or duties imposed on the sale and included in the gross amount invoiced.
     1.15 “Proposed Publication” shall have the meaning assigned thereto in
Section 7.1.
     1.16 “Quality Plan” shall mean the mutually agreed upon quality plan that
details specific understandings related to product quality which is hereto
attached as Appendix B and incorporated herein by this reference, as such
Quality Plan may be amended from time to time by agreement of the parties in
writing.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 2 of 24



--------------------------------------------------------------------------------



 



     1.17 “Regulatory Authorities” shall mean those government agencies or
authorities responsible for the regulation of Licensed Product and/or Licensed
Adjuvant (including without limitation the manufacture, supply and sale thereof)
in the Territory.
     1.18 “Specifications” shall mean those specifications set forth in
Appendix C with respect to pre-clinical and clinical supply of Licensed Adjuvant
and the Quality Plan with respect to commercial supply of Licensed Adjuvant.
     1.19 “Sublicensee” shall mean any permitted sublicensee of the license
granted to Rhein under this Agreement, except for the rights granted under
Section 3.5, as further
described in Section 2.3.
     1.20 “Territory” shall mean worldwide.
2. License Grant.
     2.1 Subject to the terms and conditions of this Agreement, Corixa hereby
grants to Rhein for the term of this Agreement, unless earlier terminated in
accordance with Section 16, a Co-exclusive license, with the right to sublicense
solely in accordance with Section 2.3, to research, use, make, market,
distribute and sell Licensed Products in the Territory for use solely in the
Disease Field. Such license grant does not permit (a) the manufacture by Rhein
of Licensed Adjuvant save for the right granted to Rhein under Section 3.5 or
(b) the transfer by Rhein to any third party of Licensed Adjuvant, other than as
part of assembled Licensed Products or in accordance with Section 2.3, without
the prior written approval of Corixa.
     2.2 The license granted in Section 2.1 is specific to the Disease Field.
For the purpose of clarification, Rhein shall have no right to include the
Licensed Adjuvant in any product intended for therapeutic or prophylactic use in
any other disease field, whether such other product is formulated as part of the
Licensed Product or sold as in bundled package together with the Licensed
Product, unless a separate license for such other product and other disease
field is expressly granted in writing by Corixa to Rhein.
     2.3 Corixa hereby grants to Rhein for the term of this Agreement, unless
earlier terminated in accordance with Section 16, the right to sublicense the
right to manufacture, use, market, distribute and sell Licensed Product in the
Territory in the Disease Field as follows:
          (a) Prior to the grant of a sublicense, Rhein shall notify Corixa in
writing of the identity of the intended Sublicensee, and Corixa shall have
thirty (30) days to consent to the Sublicensee, such consent not to be
unreasonably withheld. If Corixa does not notify Rhein in writing within such
thirty (30) day period that Corixa does not consent to such Sublicensee, Corixa
shall be deemed to have consented. All sublicense agreements shall expressly
bind the Sublicensee to the terms of this Agreement and shall provide for the
automatic assignment of the sublicense agreement to Corixa if this Agreement is
terminated. Rhein shall promptly furnish Corixa with a fully executed copy of
any sublicense agreement.
          (b) For the avoidance of doubt, either Rhein or its Sublicensee may
manufacture, use, market distribute and sell Licensed Product in any part of the
Territory. In no event shall Rhein and its Sublicensee exercise the license
granted hereunder in the same country nor shall more than one Sublicensee
exercise the license granted hereunder in the same country. Furthermore, the
right to manufacture granted to Rhein under Section 3.5 is not sublicensable.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 3 of 24



--------------------------------------------------------------------------------



 



          (c) For purposes of clarity, ‘manufacture’ includes the combining of
the Licensed Adjuvant and the antigen(s) to create the Licensed Product, but
does not include the manufacture of Licensed Adjuvant other than in accordance
with Section 3.5. For further clarity, the use of a third party (the “Fill and
Finish Manufacturer”) solely for the combining of the Licensed Adjuvant and the
antigen(s) to create the Licensed Product, which will then be given to Rhein or
its Sublicensee for sale or other distribution, shall not be considered a
Sublicensee per se.
     2.4 Corixa hereby grants to Rhein for the term of this Agreement, unless
earlier terminated in accordance with Section 16, a non-exclusive license,
without the right to sublicense, to use the Licensed Adjuvant solely for
preclinical and clinical research and preclinical and clinical development in
the Disease Field.
3. Supply of Licensed Adjuvant.
     3.1 Title to Licensed Adjuvant. Corixa shall retain all title and interest
in and to any and all Licensed Adjuvant provided by Corixa hereunder except as
otherwise provided in this Agreement.
     3.2 Supply Price.
          (a) Corixa agrees to provide Rhein with quantities of Licensed
Adjuvant reasonably required by Rhein for use in Licensed Product. Corixa will
provide clinical and commercial grade Licensed Adjuvant on a bulk basis for
incorporation into Licensed Product, at the following prices:
     (i) For pre-clinical and clinical grade (cGMP) Licensed Adjuvant, [ * ] per
milligram at [ * ] for Licensed Adjuvant in aqueous formulation and [ * ] per
milligram for lyophilized formulation and reference standard;
     (ii) For commercial grade (cGMP) Licensed Adjuvant, lyophilized
formulation, [ * ] per gram for orders equal to or less than [ * ] grams per
year; [ * ] per gram for orders greater than [ * ] grams and less than [ * ]
grams per year; and [ * ] per gram for orders equal to or greater than [ * ]
grams per year;
In all cases, the foregoing costs shall be plus shipping and insurance.
          (b) If Corixa’s manufacturing costs increase due to Rhein’s
requirements for new or modified Specifications or formulations of Licensed
Adjuvant, the parties shall negotiate in good faith a new pricing system. Corixa
shall not be obligated to manufacture in accordance with any such new or
modified Specifications or formulations until the parties have agreed to a
price.
          (c) Corixa shall have the right as from the first anniversary after
the first commercial supply of Licensed Adjuvant to annually increase its
transfer prices in an amount not to exceed the increase in the United States
Consumer Price Index for all Urban Consumers (“CPI”) for the immediately
preceding twelve (12) month period over the index value at the beginning of such
period, provided that the permissible percentage increase in the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 4 of 24



--------------------------------------------------------------------------------



 



transfer price on a given adjustment date shall not exceed three percent (3%)
unless the increase in the CPI for the immediately preceding twelve (12) month
period exceeds ten percent (10%), in which case for each percent the CPI for
such period is over ten percent (10%) one additional percent (1%) shall be added
to the three percent (3%) cap.
     3.3 Forecasts. Within [ * ] after the Effective Date and on the first day
of each quarter thereafter, Rhein shall provide Corixa with a rolling forecast
for the amount of Licensed Adjuvant required for the [ * ] period that commences
[ * ] following the date of the forecast. The amounts for the [ * ] shall be [ *
] . The amounts for the following [ * ] shall be [ * ] . The amounts forecasted
for the [ * ] of the forecast (the “Ordered Amount”) shall be automatically [ *
] firm and binding; [ * ] of the amounts forecasted for the following [ * ] of
the forecast shall be automatically [ * ] firm and binding; [ * ] and the
amounts forecasted for the [ * ] shall be non-binding.
          (a) The minimum of each Ordered Amount after Rhein has obtained a
first registration in any country in the Territory shall be [ * ] for the first
and second year, [ * ] for the third year, and [ * ] for the fourth year and
thereafter.
          (b) Corixa shall fill each Ordered Amount within [ * ] from receipt of
such order from Rhein; provided, however, in the event a given order exceeds the
requirements estimated in Rhein’s latest [ * ] rolling forecast for the month in
question, Corixa shall have up to [ * ] from receipt of such order to fill such
excess requirements.
          (c) Notwithstanding any other provision of this Agreement, unless
otherwise agreed to in writing by Corixa, Corixa shall not be obligated to
supply to Rhein in a given [ * ] more Licensed Adjuvant than [ * ] above the
amount estimated in Rhein’s latest [ * ] rolling forecast for the [ * ] in
question, even if such quantity falls within production capacities.
     3.4 Alternative Manufacturer. Rhein and Corixa agree that Corixa shall have
the right in connection with Corixa’s supply obligations hereunder to contract
with one or more third parties (the “Contract Manufacturer(s)”) for the
manufacture and supply of the Licensed Adjuvant to Rhein; provided, however,
that (a) such Contract Manufacturer is reasonably acceptable to Rhein,
(b) Corixa shall cause each Contract Manufacturer to comply with the terms and
conditions set forth in this Agreement with respect to the manufacture and
supply of such Licensed Adjuvant to Rhein, and (c) Corixa shall remain fully
responsible for the manufacture and supply of such Licensed Adjuvant to Rhein.
     3.5 Inability to Supply.
          (a) In the event of Corixa’s or the Contract Manufacturer’s inability
or failure to supply all or any portion of Rhein’s requirements for Licensed
Adjuvant [ * ] , other than as a result of force majeure as described in
Section 17.9, Corixa hereby grants to Rhein a non-exclusive, non-assignable,
non-sublicensable royalty bearing right and license, to make or have made
Licensed Adjuvant solely for use in the production and manufacture of Licensed
Product. If such event occurs, Corixa shall transfer all relevant information
and documentation to Rhein, including manuals and standard operating procedures.
All information provided by Corixa pursuant to this Section 3.5 shall be
Confidential Information and subject to the terms of Section 13 hereto. Rhein
shall use its best efforts to enter into any such manufacturing agreement on
customary commercial
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 5 of 24



--------------------------------------------------------------------------------



 



terms that will allow for termination upon Corixa’s ability to again supply
Licensed Adjuvant. Such right and license shall not be revoked until such time
as Corixa is once again in a position to meet its supply obligation under this
Agreement, at which time Rhein’s agreement with any third party manufacturer
will be terminated early in accordance with the terms therein. To the extent
Rhein makes or has made Licensed Adjuvant pursuant to the foregoing right and
license, Rhein shall be obligated to pay to Corixa a manufacturing royalty equal
to the royalty on Net Sales set forth in Section 4.4.
          (b) In order to meet its obligations to Rhein under this Section 3,
Corixa agrees to maintain as a back-up supply of Licensed Adjuvant for Rhein in
the amount set forth in Rhein’s then current [ * ] forecast for the Licensed
Adjuvant as set forth in Section 3.3 above.
     3.6 Conformance to Specifications. The Licensed Adjuvant supplied by Corixa
or its manufacturing designee hereunder shall conform at the time of delivery to
Rhein to the applicable Specifications. Rhein may test any Licensed Adjuvant
delivered hereunder to determine conformance of such Licensed Adjuvant with the
applicable Specifications. If Rhein determines that such Licensed Adjuvant does
not meet such Specifications, Rhein shall within [ * ] of receipt of the
nonconforming Licensed Adjuvant notify Corixa in writing of such nonconformance,
including test results supporting Rhein’s determination. Corixa shall at no
charge to Rhein replace nonconforming Licensed Adjuvant with Licensed Adjuvant
that meet such Specifications. If Corixa disagrees with the alleged
nonconformity of the Licensed Adjuvant with the specifications, an independent
laboratory, mutually agreed upon in writing by the parties, shall analyze
samples of the alleged nonconforming Licensed Adjuvant to determine compliance
with the Specification. Rhein and Corixa shall be bound by the laboratory
analysis of such Licensed Adjuvant. The cost incurred in connection with
retaining the independent laboratory shall be borne by Rhein if the Licensed
Adjuvant in question is found to conform to the Specifications and by Corixa if
it is found to not conform to the Specifications.
     3.7 Permitted Uses. Rhein shall use the Licensed Adjuvant supplied by
Corixa hereunder only for purposes of development, manufacture, marketing and
sale of Licensed Product. Rhein shall use the Licensed Adjuvant in compliance
with this Agreement and with all applicable federal, state and local laws and
regulations. Rhein shall not transfer the Licensed Adjuvant or any related
information to any person who is not under the immediate and direct supervision
of Rhein, except as may otherwise expressly be provided in this Agreement.
     3.8 Access to Facilities. Corixa shall permit Rhein, Rhein bearing its own
costs, and the Regulatory Authorities and their respective agents and
representatives reasonable access to the facilities where the Manufacturing and
Supply is being carried out at times mutually agreed to by Corixa and Rhein.
     3.9 Shipping. Delivery shall be EXW Corixa’s facility, Hamilton, Montana
lncoterms 2000. Title to and risk for Licensed Adjuvant shall pass to Rhein upon
delivery from said location.
     3.10 Maintenance of Records. Corixa shall keep or cause to be kept
complete, accurate and current records relating to all of its Manufacturing and
Supply activities in accordance with all applicable laws, cGMP and the
requirements of the Regulatory Authorities in the United States and European
Union.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 6 of 24



--------------------------------------------------------------------------------



 



3.11 Access to Records. Corixa shall provide Rhein with copies of all
documentation under Corixa’s control relating to its Manufacturing and Supply of
Licensed Adjuvant to the extent such documentation is required by any Regulatory
Authority to be included in any Licensed Product regulatory approval submission
to the FDA or such other regulatory agency. Corixa hereby grants Rhein and its
Sublicensees the right to reference Corixa’s regulatory approvals, if any, for
Licensed Adjuvant and the drug master file for each Licensed Adjuvant on file
with the FDA or any other regulatory agency. Upon Rhein’s request, Corixa shall
execute letters of authorization evidencing Rhein’s and its Sublicensees’
reference rights as set forth above.
4. Payments and Reports.
     4.1 License Fee. As partial consideration for the rights and licenses
granted hereunder, Rhein shall pay Corixa a non-refundable, non-creditable
license fee of [ * ] within ten (10) days of execution of this Agreement.
     4.2 Milestones. As partial consideration for the rights and licenses
granted hereunder, Rhein shall pay Corixa the following non-refundable,
non-creditable milestone payments:
          (a) [ * ] within thirty (30) days after trial AgB/RC-210-04 (the
Supervax-trial) using Licensed Product demonstrates statistically significant
clinical benefit in terms of efficacy, as defined as the primary endpoint in the
efficacy evaluable population in Protocol CCHB001-01 based on the clinical study
database that has been locked at Corixa.
          (b) [ * ] within thirty (30) days following the first Licensed Product
product registration anywhere in the Territory.
     4.3 Annual Maintenance Fees; Minimum Annual Royalty. Rhein shall pay Corixa
an annual license fee on each anniversary of the Effective Date until commercial
launch of the Licensed Product, after which such fee shall be paid as the
minimum annual royalty payment, in accordance with the following schedule: [ * ]
on the first anniversary of the Effective Date; [ * ] on the second anniversary
of the Effective Date; and [ * ] on the third and subsequent anniversaries of
the Effective Date. All such annual maintenance fees or minimal annual
royalties, as applicable, shall be guaranteed, non- refundable and
non-creditable, except, however, that after commercial launch of the Licensed
Product, the minimal annual royalty payments shall be credited against the
royalty payment paid to Corixa in the calendar year of such minimum annual
royalty payment. All payments made under this Section 4.3 shall be in accordance
with the schedule set forth in Section 4.5 below.
     4.4 Royalties. As partial consideration for the rights and licenses granted
hereunder, Rhein shall pay Corixa royalty payments in accordance with the
following rates on annual Net Sales made by Rhein or its sublicensee of each
Licensed Product, commencing with the first commercial sale of the Licensed
Product anywhere in the Territory: [ * ] on Net Sales in the United States or
the European Union, and [ * ] on Net Sales in the rest of the world.
     4.5 Payment Schedule. Royalties shall be calculated on a semi-annual basis,
specifically, the periods January 1 through June 30 and July 1 through
December 31, (“Semi-Annual Period”) and shall be due and payable within
forty-five (45) days after the end of such
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 7 of 24



--------------------------------------------------------------------------------



 



Semi-Annual Period, commencing upon the completion of the first Semi-Annual
Period during which the first commercial sale occurs.
     4.6 Payment Reports. Forty-five (45) days following the end of each
Semi-Annual Period, Rhein shall furnish to Corixa a written report that includes
(a) the identity of the countries in which sales of Licensed Product have been
made and (b) the Net Sales of each Licensed Product and the number thereof sold
in each such country. Such reports shall be due together with the royalty
payments under Section 4.4 subsequent to launch of the Licensed Products. Such
reports shall be made whether or not Rhein has engaged in any sales of Licensed
Product during the Semi-Annual Period. All information provided by Rhein
pursuant to this Section 4.6 shall be Confidential Information and subject to
the terms of Section 13 hereto.
     4.7 Audits. Rhein shall keep, and shall cause its Sublicensee to keep,
full, complete and accurate records and accounts of Net Sales of each Licensed
Product in sufficient detail to enable the royalties payable to Corixa to be
determined. Upon reasonable notice to Rhein, Corixa shall have the right to have
an independent certified public accountant audit Rhein’s and its Sublicensee’s
records pertaining to Licensed Products during normal business hours to verify
the royalties payable pursuant to this Agreement; provided, however that
(a) such audit shall not take place more frequently than once a year, and
(b) shall not cover such records for more than the preceding three (3) years.
Such audits shall be at Corixa’s expense unless such audit determines that Rhein
has paid Corixa less than ninety-five percent (95%) of the amount determined to
be due for a given time period, in which case such audit shall be at Rhein’s
expense and Rhein shall pay to Corixa the cost of such audit and any shortfall
in payments due to Corixa within thirty (30) days following Corixa’s invoice to
Rhein therefor. Rhein shall preserve and maintain all such records and accounts
required for audit for a period of three (3) years after the calendar year to
which such records and accounts apply.
     4.8 Payment Instructions. All payments due hereunder shall be made in U.S.
Dollars by wire transfer of immediately available funds to the following
account:
Account No. [ * ]
Bank: [ * ]
ABA Code: [ * ]
or to such other account as Corixa may designate from time to time.
     4.9 Past Due Amounts. Any past due payments under this Agreement shall
accrue interest until paid at [ * ] per annum, or the maximum rate permitted by
law, whichever is less.
     4.10 Foreign Currency. Currency conversions to U.S. Dollars shall be
calculated using an average rate of exchange, which rate of exchange shall be
computed by adding the rate of exchange quoted under Foreign Exchange in the
Wall Street Journal as of the end of the current quarter to the rate as of the
end of the prior month and dividing by 2.
     4.11 Withholding Tax. Rhein shall be entitled to deduct from amounts
otherwise due and payable hereunder, any withholding taxes, value-added taxes or
other taxes, levies or charges with respect to amounts payable hereunder, other
than United States taxes and/or taxes imposed on or measured by net income,
payable by Rhein, or any taxes required to be withheld by Rhein, to the extent
Rhein pays to the appropriate governmental authority on behalf of Corixa such
taxes, levies or charges. Rhein shall use reasonable efforts to minimize any
such taxes, levies or charges required to be withheld on behalf of Corixa by
Rhein. Rhein
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 8 of 24



--------------------------------------------------------------------------------



 



promptly shall deliver to Corixa proof of payment of all such taxes, levies and
other charges, together with copies of all communications from or with such
governmental authority with respect thereto. Rhein shall cooperate in full with
Corixa regarding the characterization of payments so that it may take advantage
of any and all benefits under any treaties or in efforts required by Corixa to
receive any reimbursement or refund of amounts so paid or withheld.
5. Performance Obligations.
     5.1 Commercial Development. Rhein shall use its best commercial efforts to
meet the development schedule attached hereto as Appendix D. Rhein shall at all
times keep Corixa generally informed of Rhein’s updated development plans, which
Rhein shall provide to Corixa in writing semi-annually, for each Licensed
Product, including Rhein’s planned timing for Licensed Product commercial launch
dates on a country-by-country basis. All dates and other information provided by
Rhein in such plan shall be used for planning purposes only, and shall be
subject to reasonable modification by Rhein based on its actual progress in the
development process. Corixa and Rhein shall meet annually regarding Rhein’s
efforts under this Agreement. Not more than two representatives from each Rhein
and Corixa shall attend such meeting, which may take place either in person in a
location equidistant from each party’s facilities or via teleconference. At
least [ * ] prior to each such meeting, Rhein shall submit an annual written
report to Corixa that summarizes Rhein’s efforts toward development and
commercialization of Licensed Products.
     5.2 Marketing Documentation. At all times during the term of this
Agreement, Rhein agrees to furnish reasonably promptly to Corixa all
documentation and data that is or may hereafter be in Rhein’s possession
relating to Rhein’s marketing of Licensed Products, including, but not limited
to, marketing support data. All such information and data shall be Confidential
lnformation subject to Section 13 hereof.
     5.3 Training. Corixa shall provide a total of [ * ] of training and
technical support on formulation, including but not limited to liquid and
lyophilized, and analysis at Corixa’s Montana facility. Rhein shall bear all of
its costs related thereto, including but not limited to travel expenses. Should
Rhein require training in excess of [ * ] , Rhein shall reimburse Corixa for FTE
costs at Corixa’s then current rate. All formulation and analysis information
and know-how provided by Corixa shall be Confidential lnformation pursuant to
Section 13.
6. Governmental Approvals.
     6.1 Rhein shall be responsible at Rhein’s expense for obtaining all
Government Approvals in any country where Licensed Product shall be manufactured
or sold or otherwise distributed. Corixa agrees to provide Rhein, at Rhein’s
expense, with any assistance reasonably requested by Rhein, in obtaining such
Governmental Approvals.
     6.2 Within sixty (60) days following receipt by Rhein, Rhein shall promptly
provide Corixa with notice of all Government Approvals received by Rhein
regarding Licensed Product.
7. Publications.
     7.1 In General. Rhein shall not publish or present, orally or in writing,
including without limitation at symposia, national or regional professional
meetings, or to publish in journals or other publications, any Confidential
lnformation derived from or in any way relating to any aspect of the Licensed
Adjuvant, whether separately or as part of Licensed Product, or
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 9 of 24



--------------------------------------------------------------------------------



 



Licensed Patents, including, but not limited to, the development or manufacture
of the Licensed Adjuvant, whether separately or as part of Licensed Product (the
“Proposed Publication”), without providing Corixa the opportunity for prior
review. The Proposed Publication will be submitted to Corixa at least [ * ]
prior to the date on which it is to be submitted or disclosed to any person or
entity not a party to this Agreement. During the [ * ] period, Corixa will
review the Proposed Publication for accuracy, disclosure of patentable material
or disclosure of its Confidential Information. If, in Corixa’s sole opinion, a
Proposed Publication contains patentable material, Corixa will so notify Rhein
before the expiration of the [ * ] review period. After such notice, Corixa may
delay publishing for a period of up to [ * ] , to permit filing of appropriate
patent applications. Corixa shall have the right to remove its Confidential
Information from any Proposed Publication.
     7.2 Public Announcements.
          (a) Within 7 days of the execution of this Agreement, parties agree to
issue a joint press release on the same date. This press release must receive
the prior written approval of each party prior to issuance, which approval shall
not be unreasonably withheld.
          (b) During the term of this Agreement, the parties agree to consult
with each other before issuing any press release or making any public statement
based on new or previously undisclosed information with respect to this
Agreement or any other transaction contemplated herein and, except as may be
required by applicable law or any listing agreement with any national securities
exchange, shall not issue any such press release or make any such public
statement prior to obtaining the written consent of the other party.
8. Ownership of Inventions.
lnventorship of all inventions or discoveries shall be determined in accordance
with the patent laws of the United States. Rhein hereby assigns to Corixa all of
its right, title and interest in and to any and all inventions or discoveries
that are improvements, including new uses, of or to the Licensed Adjuvant or any
other subject matter disclosed in the Licensed Patents. All such improvements
shall be included within the license granted to Rhein hereunder.
9. Representations and Warranties.
     9.1 Nontransfer. Rhein represents and warrants that it will not transfer
the Licensed Adjuvant, other than as part of the Licensed Products, to any third
party without the prior written consent of Corixa, save for Rhein’s transfer of
Licensed Adjuvant to its Sublicensee or Fill and Finish Manufacturer, if any,
solely to allow such Sublicensee or Fill and Finish Manufacturer to exercise its
right to manufacture Licensed Product as stipulated in Section 2.3.
     9.2 Compliance with Law. Rhein warrants that all Licensed Products
manufactured and/or sold or distributed by Rhein will be manufactured, sold and
distributed in accordance with all applicable laws, rules and regulations of the
country of manufacture, sale or distribution of such Licensed Products.
     9.3 No Conflict. Each party hereby represents and warrants that it is
authorized to enter into this Agreement and that this Agreement does not create
a conflict with any other right or obligation provided under any other agreement
or obligation that party has with any third party.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 10 of 24



--------------------------------------------------------------------------------



 



     9.4 Infringement. Corixa represents and warrants that as of the Effective
Date, to Corixa’s actual knowledge, the manufacture, use, offer for sale, and
sale of the Licensed Adjuvant does not infringe or involve the misappropriation
of any intellectual property of any third party.
10. Indemnification.
     10.1 Rhein hereby agrees to indemnify, defend and hold harmless Corixa, its
Affiliates and their officers, agents and employees from and against any and all
claims, actions, proceedings, liabilities or losses, including reasonable legal
expenses and costs, including attorney fees (collectively, “Losses”), that arise
from (a) any material breach of this Agreement, including a breach of any
representation, warranty or covenant made by Rhein hereunder, by Rhein or its
Sublicensee(s), (b) the negligence or willful misconduct of Rhein, its
Affiliates or Sublicensee(s) and the employees, agents and contractors thereof,
(c) any manufacturing of Licensed Adjuvant or Licensed Product, (d) the Licensed
Product infringing upon or violating any third party’s patent or other
proprietary rights, except for infringements caused by the Licensed Adjuvant as
warranted under Section 9.4, or (e) any handling, possession, use, marketing,
distribution or sales of Licensed Product; provided, however, that Rhein shall
have no obligation to indemnify Corixa to the extent that such Losses are the
result of Corixa’s gross negligence or willful misconduct.
     10.2 Corixa hereby agrees to indemnify, defend and hold harmless Rhein from
and against any and all losses arising from or based on Corixa’s gross
negligence or willful misconduct.
     10.3 Insurance. Rhein shall obtain and maintain in effect during the term
of this Agreement and for five (5) year thereafter, with financially strong
insurance carriers (AM Best Rating of “A” V or higher), commercial general
liability insurance covering bodily injury and property damage necessary to meet
its liability obligations under this Agreement or amounts comparable to other
companies of the same size and having the same business as Rhein. Rhein shall
provide a statement to Corixa in which Rhein identifies its insurer and warrants
that its coverage is sufficient to meet its obligations set forth herein. The
insurance limits will be increased as a function of increasing sales levels.
There shall be a thirty (30) day notice of cancellation with respect to the
insurance coverage, and Corixa shall be notified in the event of any material
change directly affecting Corixa in the insurance contract or coverages
afforded. Rhein shall be solely responsible for the payment of any deductible.
11. Limitation of Liability.
IN NO EVENT WILL EITHER PARTY HERETO BE LIABLE FOR ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR INDIRECT DAMAGES SUFFERED BY THE OTHER PARTY ARISING IN ANY WAY
OUT OF THIS AGREEMENT, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY. THIS
LIMITATION WILL APPLY EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGE.
12. Disclaimer of Warranties.
          ALL LICENSED ADJUVANT ARE LICENSED AND SUPPLIED HEREUNDER “AS IS,” AND
CORIXA HEREBY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES WITH REGARD
TO THE LICENSED ADJUVANT, THE LICENSED PRODUCTS AND THE LICENSED PATENTS,
EXPRESS OR IMPLIED, AND SPECIFICALLY DISCLAIMS ANY OTHER EXPRESS OR IMPLIED
WARRANTIES, INCLUDING ANY IMPLIED WARRANTIES
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 11 of 24



--------------------------------------------------------------------------------



 



OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE AND ANY OTHER
STATUTORY WARRANTIES OR ANY WARRANTY OF PATENTABILITY OR NONINFRINGEMENT.
13. Confidentiality.
     13.1 Confidential Information. “Confidential Information” shall mean any
proprietary information that is specifically designated as such and that is
disclosed by either party to the other in any form in connection with this
Agreement. For the term of this Agreement and five (5) years from the date of
expiration or termination, each party (a) shall treat as confidential all
Confidential lnformation provided by the other party, (b) shall not use such
Confidential lnformation except as expressly permitted under the terms of this
Agreement or otherwise authorized in writing by the disclosing party, (c) shall
implement reasonable procedures to prohibit the disclosure, unauthorized
duplication, misuse or removal of such Confidential Information, and (d) shall
not disclose such Confidential lnformation to any third party. Without limiting
the foregoing, each of the parties shall use at least the same procedures and
degree of care to prevent the disclosure of Confidential lnformation as it uses
to prevent the disclosure of its own confidential information of like
importance, and shall in any event use no less than reasonable procedures and a
reasonable degree of care.
     13.2 Exceptions. Notwithstanding the above, neither party shall have
liability to the other with regard to any Confidential lnformation that:
          (a) was generally known and available to the public domain at the time
it was disclosed, or becomes generally known and available to the public domain
through no fault of the receiver;
          (b) was known to the receiver at the time of disclosure as shown by
the written records in existence at the time of disclosure;
          (c) is disclosed with the prior written approval of the disclosing
party;
          (d) becomes known to the receiving party from a source other than the
disclosing party without breach of this Agreement by the receiving party and in
a manner which is otherwise not in violation of the disclosing party’s rights;
or
          (e) is disclosed pursuant to the order or requirement of a court,
administrative agency, or other governmental body; provided, that the receiving
party shall provide reasonable advance notice to enable the disclosing party to
seek a protective order or otherwise prevent such disclosure.
14. Infringement.
     14.1 If any patent infringement action is brought against Rhein or any of
suppliers, distributors, or customers because of actual or anticipated
manufacture, use or sale of a Licensed Product and such action claims that such
manufacture, use, or sale infringes the intellectual property rights of a third
party, Rhein shall promptly notify Corixa and send Corixa copies of all papers
that have been served. Corixa shall have the first right to control the defense
of such action at its own expense, provided that such first right to control
will be limited to the Licensed Patents covering the Licensed Adjuvant, and
Rhein shall at all times cooperate with Corixa and continue to pay royalties on
any Net Sales of Licensed Product during the pendency of such action and any
appeals.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 12 of 24



--------------------------------------------------------------------------------



 



     14.2 If Corixa fails to defend such infringement action after being
notified by Rhein, Rhein shall have the right, but not the obligation, to defend
the action itself. If Rhein does undertake such defense, Corixa shall cooperate
with Rhein and shall be entitled to select legal counsel of its choice. All
costs and expenses incurred by Rhein, including settlement costs, damages
assessed against Rhein, and reasonable attorney fees, shall be paid by Rhein.
     14.3 Neither party shall be permitted to settle a legal action without the
prior written consent of the other party, which consent shall not be
unreasonably withheld; provided, however, that Corixa shall have the right to
settle, without Rhein’s consent, any legal action, or part thereof, that relates
solely to the Licensed Adjuvant.
15. Enforcement
     15.1 If during the term of this Agreement, either party becomes aware of a
third party infringement or threatened infringement of any Licensed Patents, the
following provisions shall apply:
          (a) The party having such knowledge shall promptly give notice to the
other party, with all available details.
          (b) Corixa shall have the right, but not the obligation, to bring suit
in its name at its own expense to restrain such infringement and to recover
profits and damages. Rhein agrees at Corixa’s request to be joined as a party
plaintiff and to cooperate in the prosecution thereof, as is reasonably
necessary, at Corixa’s expense. If Corixa decides to undertake such suit, then
Corixa shall have the sole right to control prosecution and shall retain all
proceeds therefrom.
          (c) If Corixa fails to take action within [ * ] after becoming aware
of such infringement, in the first instance or by notice from Rhein, then Rhein,
at any time prior to Corixa thereafter filing an action and solely to the extent
such infringement or threatened infringement involves a vaccine product for use
in the Disease Field, shall have the right, but not the obligation to take such
action in its own name. Corixa shall cooperate with Rhein, at Rhein’s expense,
as is reasonably necessary in any such action brought by Rhein. If Rhein brings
legal action, Rhein shall have the sole right to control prosecution and shall
retain all proceeds therefrom.
          (d) In the event of a cooperative legal action involving both Corixa
and Rhein and a monetary recovery in connection with such action is obtained,
such recovery shall be applied in the following priority: (i) to reimburse
Corixa and Rhein by proportion and up to the extent of their actual
out-of-pocket expenses (including reasonable attorney fees) in prosecuting such
infringement, (ii) to be shared by the proportion and up to the extent of any
damages established, including but not limited to Rhein’s lost profits and
Corixa’s lost royalties, and (iii) the balance, if any, to be shared one-half by
Corixa and one-half by Rhein.
16. Term and Termination.
     16.1 Term. The term of this Agreement shall be for a period of fifteen
(15) years from the Effective Date.
     16.2 Termination by Agreement. This Agreement may be earlier terminated by
either party upon mutual written agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 13 of 24



--------------------------------------------------------------------------------



 



     16.3 Termination for Breach. Upon any material breach of this Agreement by
either party, the non-breaching party may terminate this Agreement upon thirty
(30) days written notice to the breaching party. The notice shall become
effective at the end of the thirty (30) day period unless the breaching party
shall cure such breach within such period. For purposes of this Agreement,
Material breach shall be deemed to include, but not be limited to, (a) the sale
of Licensed Product outside of the Disease Field, (b) distribution of Licensed
Adjuvant other than as allowed under this Agreement, (c) failure to pay the
royalties payable under Section 4, (d) failure to comply with the publication
obligations specifically related to Licensed Adjuvant and/or Licensed Patents
under Section 7.1, and (e) failure to comply with the insurance requirements
under Section 10.3.
     16.4 Bankruptcy. Either party may terminate this Agreement by giving thirty
(30) days written notice to the other party if such other party (a) files a
petition of bankruptcy or has any such petition filed against such other party;
(b) goes into compulsory liquidation; (c) has its business placed in the
possession of a receiver, a government or a government agency; (d) makes an
assignment for the benefit of creditors; or (e) is subject to a dissolution or
winding up.
     16.5 Effects of Termination. Neither expiration nor termination shall
relieve either party of its obligations under Sections 4.6 through 4.10, 7, 8, 9
through 14 or 17. Further, Rhein shall make all reports and payments as are
required for the final quarter. Upon expiration or termination hereof, at
Corixa’s option, Rhein shall return or destroy, and certify destruction of, any
Licensed Adjuvant in Rhein’s possession or control.
17. General Provisions.
     17.1 Independent Contractors. Corixa and Rhein shall be independent
contractors and shall not be deemed to be partners, joint venturers or each
other’s agents, and neither party shall have the right to act on behalf of the
other except as is expressly set forth in this Agreement.
     17.2 Entire Agreement; Amendment. This Agreement sets forth the entire
agreement and understanding between the parties and supersedes all previous
agreements, promises, representations, understandings, and negotiations, whether
written or oral between the parties with respect to the subject matter hereof.
There shall be no amendments or modifications to this Agreement, except by a
written document signed by both parties.
     17.3 Assignment. This Agreement shall be binding upon and shall inure to
the benefit of any successor or successors of Corixa and Rhein by
reorganization, merger, consolidation or otherwise, and any assignee that has
acquired all of substantially all of the business and properties of either.
Corixa and Rhein shall not otherwise assign their rights and obligations
hereunder unless having obtained the prior written consent of the other party
hereto, which consent will not be unreasonably withheld or delayed.
     17.4 Governing Law; Injunctive Relief.
          (a) This Agreement shall be construed and enforced in accordance with
the laws of the state of Washington, without giving effect to its or any other
jurisdiction’s principles of conflicts of law.
          (b) Corixa shall have the right to such injunctive relief or other
legal or equitable relief as is reasonable to ensure that Rhein does not
transfer the Licensed Adjuvant to a third party, except as allowed under this
Agreement, without Corixa’s prior written consent.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 14 of 24



--------------------------------------------------------------------------------



 



     17.5 Dispute Resolution. Any dispute or claim arising out of or in
connection with this Agreement shall be resolved as follows: (a) for a period of
thirty (30) days after a dispute arises the respective chief executive officers
of the parties or their designees shall negotiate in good faith in an effort to
resolve the dispute, and (b) if the dispute has not been resolved at the close
of such thirty (30) day period, the matter will be finally settled by binding
arbitration under the Rules of Arbitration of the American Arbitration
Association, by one arbitrator appointed in accordance with said rules;
provided, that if the parties cannot agree on the arbitrator, the dispute shall
be resolved by a panel of three arbitrators, wherein each party shall appoint
one arbitrator and those arbitrators shall in turn jointly appoint the third
arbitrator. The language of the arbitration shall be in English. Judgment on an
award rendered by an arbitrator or arbitrators may be entered in any court
having jurisdiction. Notwithstanding the foregoing, the parties may apply to any
court of competent jurisdiction for preliminary or interim equitable relief
without breach of this arbitration provision. Such arbitration shall be held in
Seattle, Washington.
     17.6 Severability. If any provision of this Agreement is finally held to be
invalid, illegal or unenforceable by a court of competent jurisdiction, the
validity, legality and enforceability of the remaining provisions shall not be
affected or impaired in any way.
     17.7 Waiver. Any delay or failure in enforcing a party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of a party’s right to the future enforcement of its rights
under this Agreement.
     17.8 Trademark Ownership and Usage.
          (a) Rhein, at its expense, shall be responsible for the selection,
registration and maintenance of all trademarks that it employs in connection
with Licensed Product and shall own and/or control such trademarks. Nothing in
this Agreement shall be construed as a grant of rights, by license or otherwise,
to Corixa to use such trademarks for any purpose.
          (b) Rhein shall, where legally permitted and at Corixa’s request,
include in the packaging of Licensed Products wording that is mutually agreeable
to the parties (Rhein’s agreement not to be unreasonably withheld), to indicate
Corixa’s licensor status in relation to Licensed Products. Notwithstanding the
foregoing, if Rhein sells, offers for sale, imports or manufactures Licensed
Product in the United States, Rhein shall include the U.S. patent numbers that
have been issued or published as applications on the packaging, which shall be
reviewed and approved by Corixa, such approval shall not be unreasonably
withheld, prior to use.
          (c) In marketing Licensed Products, Rhein will clearly label such
Licensed Products sold by Rhein in compliance with the law and Rhein shall
procure from its Sublicensee hereunder an agreement to clearly label such
Licensed Products in compliance with the law. In marketing Licensed Products,
Rhein’s labeling of such Licensed Products shall include Corixa’s trademarks,
“Ribi.529™ adjuvant” and “Powered by Corixa™” in a manner that the parties agree
is commercially reasonable and Rhein shall require its Sublicensee to so label
Licensed Products marketed by such Sublicensee.
     17.9 Notice. Any notice required or permitted by this Agreement to be given
to either party shall be in writing and shall be deemed given when delivered
personally, by confirmed telecopy to a fax number designated in writing by the
party to whom notice is given, or by registered, recorded or certified mail,
return receipt requested, and addressed to the party to whom such notice is
directed, at:
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 15 of 24



--------------------------------------------------------------------------------



 



If to Corixa:
Corixa Corporation
1124 Columbia Street, Suite 200
Seattle, Washington 98104, USA
Attention: Senior Vice President, Chief Operating Officer
Copy: General Counsel
[ * ]
If to Rhein:
Rhein Biotech N.V.
Gaetano Martinolaan 95
6229 GS Maastricht, The Netherlands
Attention: President and CEO
Copy: VP Legal Affairs
[ * ]
or at such other address or telecopy number as such party to whom notice is
directed may designate to the other party in writing.
     17.10 Force Majeure. If the performance of this Agreement or any
obligations hereunder is prevented, restricted or interfered with by reason of
fire or other casualty or accident, strikes or labor disputes, war or other
violence, any law, order, proclamation, ordinance, demand or requirement of any
government agency, or any other act or condition beyond the control of the
parties hereto, the party so affected, upon giving prompt notice to the other
party shall be excused from such performance (other than the obligation to pay
money) during such prevention, restriction or interference.
     17.11 Headings. The section headings appearing in this Agreement are
inserted only as a matter of convenience and in no way define, limit, construe
or describe the scope or extent of such section or in any way affect such
section.
     17.12 Counterparts. This Agreement may be signed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument.
{Signature page follows}
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 16 of 24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

         
 
  CORIXA CORPORATION    
 
  1124 Columbia Street, Suite 200    
 
  Seattle, Washington 98104, USA    
 
       
 
  /s/ Steven Gillis
 
   
 
  Steven Gillis, Ph.D.    
 
  Chairman and Chief Executive Officer    
 
       
 
  RHEIN BIOTECH N.V.    
 
  Gaetano 95 he Netherlands    
 
  6229 GS Maastrieht, The Netherlands    
 
       
 
  /s/ T. Y. Thio    
 
       
 
  Dr. T. Y. Thio    
 
  Sr. Vice President Business Development    
 
       
 
  /s/ C.P.E. Moonen    
 
       
 
  Vice President Legal Affairs    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 17 of 24



--------------------------------------------------------------------------------



 



APPENDIX A
Licensed Patents

                  Docket                 Number   TITLE   Country   Serial
No/Filing Date   Status
[ * ]
  AMINOALKYL
GLUCOSAMINE
PHOSPHATE COMPOUNDS
AND THEIR USE AS
ADJUVANTS AND
IMMUNOEFFECTORS   U.S.   [ * ]
Filed: 5/8/97   Issued 9/5/00 as Patent No. 6,113,918 (Expires 5/8/17)
 
               
[ * ]
  “   U.S.   [ * ]
Filed: 5/7/98   Notice of Allowance dated 10/18/99—Issue Fee paid 1/18/00
 
               
[ * ]
  AMINOALKYL
GLUCOSAMIDE
PHOSPHAT COMPOUNDS
AND THEIR USE AS
ADJUVANTS AND
IMMODEPRESSORS   U.S.   [ * ]
Filed: 11/12/99   Issued 10/16/2001 as Patent No. 6,303,347 (Expires 5/8/17)
 
               
[ * ]
  “   U.S.   [ * ]   Pending
 
               
[ * ]
  “   PCT   [ * ]   Converted
 
          Filed 5/7/98   Publication No. WO 9850399; published 10/12/98
 
               
[ * ]
  “   ARIPO   [ * ]
Filed 5/7/98   Pending
 
               
[ * ]
  “   Australia   [ * ]
Filed 5/7/98   Allowed
 
               
[ * ]
  “   Brazil   [ * ]
Filed 5/7/98   Pending
 
               
[ * ]
  “   Canada   [ * ]
Filed 5/7/98   Pending Request Exam May 2003
 
               
[ * ]
  “   China   [ * ]
Filed 5/7/98   Pending
 
               
[ * ]
  “   Europe   [ * ]
Filed 5/7/98   Pending EP Publication No. 983286
 
               
[ * ]
  “   Hong Kong   [ * ]
Filed 5/7/98   EP Publication No. 983286

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 18 of 24



--------------------------------------------------------------------------------



 



                  Docket                 Number   TITLE   Country   Serial
No/Filing Date   Status
[ * ]
  “   Hungary   [ * ]
Filed 5/7/98   Pending
 
               
[ * ]
  “   Indonesia   [ * ]
Filed 5/7/98   Pending
 
               
[ * ]
  “   Israel   [ * ]
Filed 5/7/98   Pending
 
               
[ * ]
  “   Japan   [ * ]
Filed 5/7/98   Pending Request Exam May 2005
 
               
[ * ]
  “   North Korea   [ * ]
Filed 5/7/98   Pending
 
               
[ * ]
  “   South Korea   [ * ]
Filed 5/7/98   Pending Request Exam May 2005
 
               
[ * ]
  “   Mexico   [ * ]
Filed 5/7/98   Pending
 
               
[ * ]
  “   New Zealand   [ * ]
Filed 5/7/98   Pending
 
               
[ * ]
  “   OAPI   [ * ]
Filed 5/7/98   Granted 6/12/2000 as Patent No. 11214
 
               
[ * ]
  “   Poland   [ * ]
Filed 5/7/98   Pending
 
               
[ * ]
  “   PCT   [ * ]
Filed: 11/13/00   Published 5/17/2001 Publication No. WO 01/34617 30th Mo.
Conversion 5/12/2002
 
               
[ * ]
  “   Argentina   [ * ]
Filed: 11/12/00   Pending
 
               
[ * ]
  “   Colombia   [ * ]
Filed: 11/12/00   Pending
 
               
[ * ]
  “   Gulf Cooperation
Council   [ * ]
Filed: 11/12/00   Pending
 
               
[ * ]
  “   Malaysia   [ * ]
Filed: 11/12/00   Pending
 
               
[ * ]
  “   Philippines   [ * ]
Filed: 11/12/00   Pending
 
               
[ * ]
  “   Pakistan   [ * ]
Filed: 11/12/00   Pending
 
               
[ * ]
  “   Taiwan   [ * ]
Filed: 11/12/00   Pending
 
               
[ * ]
  “   Venezuela   [ * ]
Filed: 11/12/00   Pending

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 19 of 24



--------------------------------------------------------------------------------



 



APPENDIX B
Quality Plan
The Quality Plan, as may be amended from time to time by mutual written
agreement, is attached hereto.
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 20 of 24



--------------------------------------------------------------------------------



 



APPENDIX C
Specifications for Finished Products



                 
Item
  RC-529   Part Number: 60529  
 
  TEA Salt Form                     Specification Edition
 
      #: 03  

                          Manufacturing Active Ingredients   Amount/Vial  
Standard Lot Size   Instruction
RC-529 TEA Salt Form
  NA   -5 g   MBR 60529
 
           
 
          Amt/Vial:
 
          5 mg, 10 mg or 250
mg

Container/Closure:

          Vials:   Stoppers:   Seals:
Type 1 BSG: (blow-molded)
  Lyophilization   Aluminum 20 mm (52001)
10 mL (50301) & 100 mL (50304)
  Gray butyl 20 mm (51087)    

             
Appearance:
  Off-white fluffy cake   QC Sample   4 x 5 mg
11 x 10 mg
 
           
Fill Volume:
  10 mg/mL solution filled at 5 mg
10 mg or 250 mg/Vial   Retention
Sample:   10 x 5 mg
22 x 10 mg
 
           
Final Form:
  Lyophilized   Retest Date:   NA
 
           
Storage
  2°-8°C        
Conditions:
           

Specifications/Testing:

              Product Attribute Method   Specification
13C NMR
SOP #QC-590   Matches Reference Standard
Purity by HPLC
SOP #QC-172   ³95% by peak area
Free fatty acids
SOP #QC-185   £2.6% (w/w)
Melting point
SOP #QC-151   Information only; report results
Residual solvent
SOP #QC-830   £ 60ppm chloroform
 
  £ 3000 ppm methanol
 
  £ 5000 ppm 1-butanol
Counter ion
SOP #QC-179   2 – 8% (w/w)
Residual moisture
SOP #QC-341   £ 6.7% (w/w)
ICP Analysis
Contract Laboratory   Information only; report results
Pyrogenicity
SOP #QC-660   Nonpyrogenic at 2.5 mg/kg BW
Bioburden/Sterility
SOP #QC-412   £ 10 CFU/10 mg  
Released Product:          Signed for Release
   

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Page 21 of 24



--------------------------------------------------------------------------------



 



Approval Signatures:

     
 
   
Purchasing
  Date
 
   
 
   
Production
  Date
 
   
 
   
Quality Control
  Date
 
   
 
   
Quality Assurance
  Date
 
   
 
   

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT OT RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Page 22 of 24

 



--------------------------------------------------------------------------------



 



Quality Control Analysis Report
Corixa
RC-529 TEA Salt Form – 60529

                 
RC-529 Lot No.:
          Manufacture Date:    
 
               
QC Sample Quantity:
          Date Received:    
 
               

                      Testing Requirements:                                    
    Tested Test   Method   Edition   Specification   Results   by Date  
1. 13C NMR
  SOP #QC-590       Matches Reference
Standard                              
2. Purity by HPLC
  SOP #QC-172       ³ 95% by peak area                              
3. Free fatty acids
  SOP #QC-185       £ 2.6% (w/w)                              
4. Residual solvent
  SOP #QC-830       £ 60 ppm chloroform                              
 
          £ 3000 ppm methanol                              
 
          £ 5000 ppm t-butanol                              
5. Counter ion
  SOP #QC-179       2 – 8 % (w/w)                              
6. Residual moisture
  SOP #QC-341       £ 6.7% (w/w)                              
 
          Information only:        
7. ICP analysis
  Contract Laboratory       Report results                              
8. Pyrogenicity
  SOP #QC-660       Nonpyrogenic at 2.5 mg/kg BW                              
9. Bioburden/Sterility
  SOP #QC-151 and       £ 10 CFU/10 mg                              
 
          Information only:                              
10. Melting point
          Report results        

Comments
 
 
 
 
 
 
 
Number of sample to retention:                                                  
                                    Date:                       
                                        
Test results for RC-529 TEA Salt Form, lot number                       
                                                             , have been
reviewed and (check one)

     
Meet current product specifications o
  Do not meet all specifications o

                 
QC Manager Review:
          Date:    
 
               

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT OT RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Page 23 of 24

 



--------------------------------------------------------------------------------



 



Appendix D
Commercial Development Schedule

TERRITORY   ANTICIPATED TIMING

[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT OT RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Page 24 of 24

 